Title: To James Madison from William Jones, 21 June 1813
From: Jones, William
To: Madison, James


Sir
June 21, 1813
I have pleasure in sending the enclosed letters which show that com. Chauncey has determined upon the course which you were so solicitous he should have done, and has thereby in my mind greatly elevated his Character as perhaps there are few Naval officers who would have resisted the temptation to exalt their fame!
Have the goodness when you have perused to send the letters to my Lodgings. With earnest solicitude for the restoration of your health I am very Sincerely and respectfully your obd St
W Jones
